DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Feb. 5, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites “a rigid lattice structure” in line 2.  The instant Specification is silent with respect to the rigidity of the lattice structure.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphree et al. (US 20170342797 A1) (“Murphree”).
With respect to claim 15, Murphree discloses a composite article comprising a lattice structure including a plurality of members that form an open-mesh frame defining a plurality of voids between adjacent members of the frame and an elastomeric section formed of an elastomer disposed about the lattice structure, the elastomer filling the plurality of voids of the lattice structure – the elastomer acts as a sealing surface when .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 14 is/are rejected under under 35 U.S.C. 103 as obvious over Morvant (US 5165703), in view of Murphree et al. (US 2017/0342797 A1) (“Murphree”).
With respect to claim 1, Morvant teaches a composite article comprising a rigid lattice structure ( col. 1, lines 64-66, col. 2, lines 14-16, col. 3, lines 27-30, col. 5, lines 1-7, 19-26) including a plurality of members that form an open-mesh frame defining a plurality of voids between adjacent members of the frame (abstr., col. 2, lines 66-68, col. 3, lines 3-4, 17-27, Figs. 2 and 3), and an elastomeric section formed of an elastomer disposed about the lattice structure, the elastomer being chemically and mechanically bonded to the surface of mesh (col. 2, lines 66-68, col. 3, lines 3-4, 23-27).  Morvant is silent with respect to the elastomer being disposed within internal voids of the lattice structure.  Murphree discloses a composite article wherein a seal is formed by a lattice structure including an elastomer disposed within internal voids of the lattice structure, 
Regarding the limitation “formed by additive manufacturing methods” defines the product by how the product is made, thus, claim 1 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 1.  The reference teaches the structure.
Regarding claim 14, Morvant and Murphree teach the article of claim 1.  Morvant teaches an article which is a circular gasket (abstr.).

Claims 2, 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morvant, in view of Murphree and further in view of Munson (US 2019/0211700 A1).
Regarding claim 2, Morvant and Murphree teach the article of claim 1, however, the references are silent with respect to the lattice being monolithically formed.  Munson discloses an article – a seal assembly - comprising a lattice structure, wherein the lattice – honeycomb - is monolithically formed (0013, 0072).  It  would have been obvious to 
With respect to claim 8, Morvant and Murphree teach the article of claim 1, but are silent with respect to a body as recited in the claim.  Munson teaches an article – a seal assembly - comprising a body integrally formed with a lattice structure, the body forming a ring, and the lattice structure extending inward from an inner surface of the ring (0013, 0048, 0049, 0072, Fig. 5C).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form in the article of Morvant a body integrally formed with the lattice structure, the body forming a ring and the lattice structure extending inward from an inner surface of the ring as disclosed in Munson, as such seals are known in the art of seal assemblies.
Regarding claim 11, Morvant, Murphree and Munson teach the article of claim 8.  As in Munson the body is integrally formed with the lattice structure (0013, 0048, 0049, 0072, Fig. 5C), the elastomeric section of Morvant would extend over the body, as the elastomeric section of Morvant extends over the entire article (Morvant, col. 2, lines 66-68, col. 3, lines 3-4, 23-27, Figs. 2 and 4).
As to claim 12, Morvant, Murphree and Munson teach the article of claim 8.  Munson teaches an article – a seal assembly - comprising a body monolithically formed with the lattice (0013, 0048, 0049, 0072, Fig. 5C). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morvant, in view of Murphree and further in view of Achten et al. (US 2018/0071979 A1) (“Achten”).
With respect to claim 3, Morvant and Murphree teach the article of claim 1, but are silent with respect to the size of voids.  Achten teaches a lattice wherein voids have a size of from 200 µm to 50 mm (abstr.).  The range of size overlaps the range recited in claim 3; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the voids of the lattice of Morvant having a size of voids of Achten as changes in size are within the purview of a person skilled in the art (MPEP 2144.04).

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morvant, in view Murphree, and further in view of Morvant (US 5615896) (“Morvant 2”).
With respect to claims 4 and 5, Morvant and Murphree teach the article of claim 1.  Murphree discloses the elastomeric section (col. 3, lines 23-27), but is silent with respect to the thermoset elastomer, the thermoset elastomer comprising silicone.  Morvant 2 teaches an article comprising a lattice structure and an elastomeric section (abstr., col. 3, lines 28-40), wherein the elastomeric section comprises a thermoset elastomer such as silicone (col. 4, lines 19-36).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the elastomeric section of Morvant of a thermoset elastomer such as silicone as it has In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claims 6 and 7, Morvant and Murphree teach the article of claim 1.  Morvant discloses the elastomeric section (col. 3, lines 23-27), but is silent with respect to the elastomeric section comprising a thermoplastic elastomer, the thermoplastic elastomer comprising a block polymer of styrene-isobutylene-styrene or polyurethane.  Morvant 2 teaches an article comprising a lattice structure and an elastomeric section (abstr., col. 3, lines 28-40), wherein the elastomeric section comprises a thermoplastic elastomer such as polyurethane (col. 4, lines 19-43).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the elastomeric section of Morvant of a thermoplastic elastomer such as polyurethane as it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morvant, in view of Murphree and Munson and further in view of Hammer (US 1805623).
With respect to claim 9, Morvant, Murphree and Munson teach the article of claim 8, but are silent with respect to the elastomeric section including a flange that extends inward from the lattice structure.  Hammer discloses an article which is a seal ring comprising a flange extending inward from the body of the seal ring, the shape of the seal ring conforming to and helping to seal the container (lines 70-86, Fig. 5).  It would 
Regarding claim 10, Morvant, Murphree, Munson and Hammer teach the article of claim 9.  Hammer teaches a seal ring comprising a rib having a thickness greater than the flange, the rib disposed between the flange and the body of the seal ring, the shape of the seal ring conforming to and helping to seal the container (lines 70-86, Fig. 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Morvant, Murphree and Munson with an elastomeric section including a rib having a thickness greater than the flange, the rib disposed between the flange and the body in order to help the article to perform its sealing function.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morvant, in view Murphree and Munson, and further in view of Whitney (US 3445024).
Morvant, Murphree and Munson teach the article of claim 8, but are silent with respect to a grip as recited in the claim. Whitney teaches an article which is a sealing ring comprising a grip – element 30 - extending in a direction away from a surface thereof, to provide a means for easily removing the sealing ring (col. 2, lines 14-24, Figs. 2 and 3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Morvant, Murphree and 


Claim(s) 15, 18, 26 is/are rejected under 35 U.S.C. 103 as obvious over Morvant (US 5165703) in view of Murphree et al. US 2017/0342797 A1) (“Murphree”).
With respect to claim 15, Morvant teaches a composite article comprising a lattice including a plurality of members that form an open-mesh frame defining a plurality of voids between adjacent members of the frame (abstr., col. 2, lines 66-68, col. 3, lines 3-4, 17-27, Figs. 2 and 3), and an elastomeric section formed of an elastomer disposed about the lattice, the elastomer being chemically and mechanically bonded to the surface of the mesh (col. 2, lines 66-68, col. 3, lines 3-4, 23-27).  Morvant is silent with respect to the elastomer filling the plurality of voids of the lattice structure.  
Murphree discloses a composite article wherein a seal is formed by a lattice structure including an elastomer disposed within internal voids of the lattice structure, the elastomer within the voids helping to expand the lattice structure in the radial direction and increasing the outer circumference of the seal (abstr., 0024, 0032).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include the elastomer disposed about the lattice structure within internal voids of the lattice structure to expand the lattice structure of rings 40 to improve the contact of the lattice structure with the casing wall 135 of Morvant (Morvant, col. 4, lines 22-26, 49-53, col. 5, lines 19-24, Figs. 6 and 7).
Regarding claim 18, Morvant and Murphree teach the article of claim 15.  Morvant teaches the elastomeric section is disposed about the entire lattice structure (Figs, 2, 4).
Regarding claim 26, Morvant and Murphree teach the article of claim 15. Morvant teaches the article being a circular gasket (abstr.).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morvant, in view of Murphree and further in view of Achten et al. (US 2018/0071979 A1) (“Achten”).
With respect to claim 16, Morvant and Murphree teach the article of claim 1, but are silent with respect to the size of voids.  Achten teaches a lattice wherein voids have a size of from 200 µm to 50 mm (abstr.).  The range of size overlaps the range recited in claim 3; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the voids of the lattice of Morvant having a size of voids of Achten as changes in size are within the purview of a person skilled in the art (MPEP 2144.04).

Claims 17, 20, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morvant, in view of Murphree and further in view of Munson (US 2019/0211700 A1).
Regarding claim 17, Morvant and Murphree teach the article of claim 1.  The references are silent with respect to the lattice being monolithically formed.  Munson discloses an article – a seal assembly - comprising a lattice structure, wherein the lattice – honeycomb - is monolithically formed (0013, 0072).  It  would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to 
With respect to claim 20, Morvant and Murphree teach the article of claim 15, but are silent with respect to a body as recited in the claim.  Munson teaches an article – a seal assembly - comprising a body integrally formed with a lattice structure, the body forming a ring and the lattice structure extending inward from an inner surface of the ring (0013, 0048, 0049, 0072, Fig. 5C).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form in the article of Morvant a body integrally formed with the lattice structure, the body forming a ring and the lattice structure extending inward from an inner surface of the ring as disclosed in Munson, as such seals are known in the art of seal assemblies.
Regarding claim 23, Morvant, Murphree and Munson teach the article of claim 20.  As in Munson the body is integrally formed with the lattice structure (0013, 0048, 0049, 0072, Fig. 5C), the elastomeric section of Morvant would extend over the body, as the elastomeric section of Morvant extends over the entire article (Morvant, col. 2, lines 66-68, col. 3, lines 3-4, 23-27, Figs. 2 and 4).
As to claim 24, Morvant, Murphree and Munson teach the article of claim 20.  Munson teaches an article – a seal assembly - comprising a body monolithically formed with the lattice (0013, 0048, 0049, 0072, Fig. 5C). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morvant, in view of Murphree and further in view of Morvant (US 5615896) (“Morvant 2”).
With respect to claim 19, Morvant and Murphree teach the article of claim 15.  Morvant discloses the elastomeric section col. 3, lines 23-27), but is silent with respect to the elastomeric section comprising a thermoset elastomer or a thermoplastic elastomer.  Morvant 2 teaches an article comprising a lattice structure and an elastomeric section (abstr., col. 3, lines 28-40), wherein the elastomeric section comprises a thermoplastic elastomer or a thermoset elastomer (col. 4, lines 19-43).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the elastomeric section of Morvant of a thermoplastic elastomer or a thermoset elastomer as it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).


Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morvant, in view of Murphree and Munson, and further in view of Hammer (US 1805623).
With respect to claim 21, Morvant, Murphree and Munson teach the article of claim 20, but are silent with respect to the elastomeric section including a flange that extends inward from the lattice structure.  Hammer discloses an article which is a seal ring comprising a flange extending inward from the body of the seal ring, the shape of the seal ring conforming to and helping to seal the container (lines 70-86, Fig. 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Morvant, Murphree and Munson 
Regarding claim 22, Morvant, Murphree, Munson and Hammer teach the article of claim 21.  Hammer teaches a seal ring comprising a rib having a thickness greater than the flange, the rib disposed between the flange and the body of the seal ring, the shape of the seal ring conforming to and helping to seal the container (lines 70-86, Fig. 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Morvant, Murphree and Munson with an elastomeric section including a rib having a thickness greater than the flange, the rib disposed between the flange and the body in order to help the article to perform its sealing function.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morvant, in view of Murphree and Munson and further in view of Whitney (US 3445024).
Morvant, Murphree an Munson teach the article of claim 20, but are silent with respect to a grip as recited in the claim. Whitney teaches an article which is a sealing ring comprising a grip – element 30 - extending in a direction away from a surface thereof, to provide a means for easily removing the sealing ring (col. 2, lines 14-24, Figs. 2 and 3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Morvant and Munson with a grip extending away from the surface of the article to provide a means for easy removal of the article.
Response to Arguments
Applicant’s arguments filed on January 8, 2021 have been fully considered.
The Applicant has argued mesh ring 5 of Morvant is not a “rigid lattice structure” as recited in claim 1, as it deforms when the seal array is in use.  The Examiner notes Morvant discloses that the lattice structure is rigid in col. 1, lines 64-66, col. 2, lines 14-16, col. 3, lines 27-30, col. 5, lines 1-7, 19-26, as discussed above.
The Applicant has argued there is no rational underpinning to combine Murphree with Morvant, as there is nothing in the references that would teach or suggest that the lattice structure of Morvant with an elastomer as disclosed in Murphree would enhance the sealing capabilities of the seal assembly of Morvant.  The Examiner notes in Murphree the elastomer disposed within internal voids of the lattice structure helps to expand the lattice structure in the radial direction and increases the outer circumference of the seal (abstr., 0024, 0032).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include the elastomer disposed about the lattice structure within internal voids of the lattice structure to expand the lattice structure of rings 40 of Morvant to improve the contact of the lattice structure with the casing wall 135 of Morvant upon force 145 being applied to seal array 7 (Morvant, col. 4, lines 22-26, 49-53, col. 5, lines 19-24, Figs. 6 and 7).  Regarding the interpretation of Morvant, the Applicant stated that “the seal body 35 of Morvant forms a seal as the rings 40 apply the force to the seal body 35 to urge the seal body 35 outward to form the seal.” (p. 9 of the Remarks).  The Examiner notes according to Morvant upon application of force 145 the seal array 7 is folded, force on surface 92 causes legs 27 of the seal to rotate until the inner surfaces of legs 27 contact; this 

Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783